Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 11/15/2021.
Claims 1-20 are pending.  

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches the limitations of claims 1 and 11 since (1) “Grube’s system does not execute a plurality of behaviors” and “Grube’s simple list of analysis options…does not enable someone to implement the claimed plurality of behaviors” (Remarks, page 7), (2) “Grube makes no mention of his system considering those alerts, warning, or notifications while performing the ‘analysis’ of assessing the operator’s fatigue”, Grube does not meet the requirements of the “evaluate” or “output” limitations, “Grube only executes one analysis system and not a plurality…,each having a separate cognitive computing model” (Remarks, pages 7-8), (3) “Jones’s system does not predict an outcome of the user actually visiting the club” and no art teaches “evaluating such an outcome…based on” relation to “an objective” (Remarks, page 8), and (4) no art of reference “discloses selecting suggested information or instructions from the possible information or instructions based on the evaluations of one or more behaviors” (Remarks, page 8). The examiner respectfully disagrees. 
(1) Due to the broadness of the claim language, Grube has been found to teach the argued limitations. As previously cited, Grube, paragraphs 0009, 0016, and 0018-0020 teach a processor (processing hardware) recalling “known fatigue/non-fatigue instances” and statistical models (executing…behaviors/each behavior comprising a cognitive computing model) of a specific “vehicle operator” for analyzing and training predictive models/networks in order to determine a fatigue level value and appropriate system outputs (corresponding objectives). 
The Examiner asserts that “fatigue/non-fatigue” patterns of an operator is fairly interpreted as behavior as claimed in view of the broadness of the claim language and would “enable someone to implement the claimed plurality of behaviors” as argued. See 35 U.S.C 103 section for full mapping of claim limitations.
(2) Due to the broadness of the claim language, Grube has been found to teach the argued limitations. As previously cited, Grube paragraphs 0009-0010 and 0016-0020 teach a processor (processing hardware) able to choose (determine) between outputs (possible information (considering the outputs as argued)) to the operator (propose to the user) and/or other related personnel (propose to the user) from (based on) an operators determined fatigue level value (based on…or the collective user state) from the biometric inputs (based on at least one of the received inputs) (while performing analysis as argued), wherein the outputs including warnings (possible information), alerts (possible information), and/or notifying a different scheduler/personnel (possible information). Further, paragraphs 0009, 0014, 0016, and outputs of all the outputs as mapped above (evaluate the possible information based on whether at least one of the possible information) to relay to the operator and/or other related personnel for maximizing safety (is related to or achieves the corresponding objective and output an evaluation of the possible information (as argued)) according to learned/known “fatigue/non-fatigue instances” and statistical models of an operator. 
Further, Grube, paragraphs 0009, 0016, and 0018-0020 teach a processor (processing hardware) recalling “known fatigue/non-fatigue instances” and statistical models (executing…behaviors/each behavior comprising a cognitive computing model) of a specific “vehicle operator” for analyzing and training predictive models/networks in order to determine a fatigue level value and appropriate system outputs (corresponding objectives). More specifically, “a vehicle operator profile 104 can include a statistical model of fatigue for a particular vehicle operator” (each behavior comprising a cognitive computing model).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Grube only executes one analysis system and not a plurality”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
See 35 U.S.C 103 section for full mapping of claim limitations.
(3) It is noted that the claim language does not recite language for requiring “the user actually visiting the club”; and due to the broadness of the claim language, Jones to simulate hypothetical scenarios which can be used in the recommendation process (simulating proposing the possible information to the user, to predict at least one corresponding possible outcome).  For example, if it is desired to make a recommendation about an optimal time to visit a club room which can accommodate only 100 people (to predict at least one corresponding possible outcome), a hypothetical scenario is modeled with various occupancy values to ascertain the optimal times at which to recommend the room to a user (simulating proposing the possible information to the user)”. 
Further, Grube was cited for teaching “evaluating such an outcome” (as argued) or possible information (as claimed). See item 2 above.
See 35 U.S.C 103 section for full mapping of claim limitations.
(4) Due to the broadness of the claim language, Grube has been found to teach the argued limitations. As previously cited, Grube, paragraphs 0009, 0014, 0016, and 0018-0020 teach a processor (data processing hardware) determining the best system outputs of all the outputs as mapped above (selecting…suggested information from the possible information) to relay to the operator (for presentation to the user) and/or other related personnel (for presentation to the user) according to learned/known “fatigue/non-fatigue instances” and statistical models of an operator (based on the evaluations of one or more behaviors) (as argued). 
See 35 U.S.C 103 section for full mapping of claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grube et al (US Pub 20160090097) hereinafter Grube, in view of Jones et al (US Pub 20090106040) hereinafter Jones.
Regarding claim 1, Grube teaches a method comprising:
receiving, at data processing hardware, inputs indicative of a user state of a user, the received inputs comprising one or more of: sensor inputs from one or more sensors in communication with the data processing hardware; application inputs received from one or more software applications executing on the data processing hardware or a remote device in communication with the data processing hardware; or user inputs received from a graphical user interface (paragraphs 0010 and 0017 teach “the processor 110 (data processing hardware) can constantly or nearly-continuously monitor the biometric sensors 108 (sensor inputs from one or more sensors in communication with the data processing hardware) to detect biometric data (receiving…inputs) related to the vehicle…operator’s fatigue level (indicative of a user state of a user)”, wherein the sensors detect biometric data that “may indicate fatigue (indicative of a user state of a user)”);
determining, by the data processing hardware, a collective user state of the user based on the received inputs (paragraphs 0009-0010, 0014, and 0017 teach a processor (processing hardware) determining fatigue level value (determining…a collective user state of the user) based on the biometric input sensor data (based on the received inputs));
determining, by the data processing hardware, possible information to propose to the user based on at least one of the received inputs or the collective user state (paragraphs 0009-0010 and 0016-0020 teach a processor (processing hardware) able to choose (determine) between outputs (possible information) to the operator (propose to the user) and/or other related personnel (propose to the user) from (based on) an operators determined fatigue level value (based on…or the collective user state) from the biometric inputs (based on at least one of the received inputs), wherein the outputs including warnings (possible information), alerts (possible information), and/or notifying a different scheduler/personnel (possible information));

executing, by the data processing hardware, behaviors having corresponding objectives, each behavior comprising a cognitive computing model and configured to (paragraphs 0009, 0016, and 0018-0020 teach a processor (processing hardware) recalling “known fatigue/non-fatigue instances” and statistical models (executing…behaviors/each behavior comprising a cognitive computing model) of a specific “vehicle operator” for analyzing and training predictive models/networks in order to determine a fatigue level value and appropriate system outputs (corresponding objectives)): 
evaluate the possible information based on whether at least one of the possible information or the at least one corresponding possible outcome is related to or achieves the corresponding objective (paragraphs 0009, 0014, 0016, and 0018-0020 teach determining the best system outputs of all the outputs as mapped above (evaluate the possible information based on whether at least one of the possible information) to relay to the operator and/or other related personnel for maximizing safety (is related to or achieves the corresponding objective) according to learned/known “fatigue/non-fatigue instances” and statistical models of an operator); and 
output an evaluation of the possible information (paragraphs 0009, 0014, 0016, and 0018-0020 teach determining the best system outputs of all the outputs as mapped above (output an evaluation of the possible information) to ;
selecting, by the data processing hardware, suggested information from the possible information based on the evaluations of one or more behaviors for presentation to the user (paragraphs 0009, 0014, 0016, and 0018-0020 teach a processor (data processing hardware) determining the best system outputs of all the outputs as mapped above (selecting…suggested information from the possible information) to relay to the operator (for presentation to the user) and/or other related personnel (for presentation to the user) according to learned/known “fatigue/non-fatigue instances” and statistical models of an operator (based on the evaluations of one or more behaviors)); 


However, while Grube teaches utilizing artificial intelligence and statistical models for predicting operator fatigue level and recommendation outputs, Jones teaches executing, by the data processing hardware, a predictive model over a time horizon in the future, simulating proposing the possible information to the user, to predict at least one corresponding possible outcome (paragraphs 0017 and 0037 teach a computer that is well known to include one or more processors, that in paragraphs 0021-0023, uses “a general model 40” for making predictions (predictive 
and receiving, by the data processing hardware, feedback on presentation of the suggested information to the user, wherein the predictive model learns a preference of the user based on the received feedback (paragraphs 0017 and 0037 teach a computer that is well known to include one or more processors, that in paragraphs 0021-0024, “surveys and/or polling of users could also be utilized to provide feedback as to the quality of the recommendation (receiving…feedback on presentation of the suggested information to the user)” and are used to update the “general model” used for predicting (wherein the predictive model learns a preference of the user based on the received feedback)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Jones’s teachings of a prediction model for simulating future “hypothetical scenarios which can be used in the recommendation process” and updating the prediction model from user feedback into 

Regarding claim 2, the combination of Grube and Jones teach all the claim limitations of claim 1 above; and further teach at least one behavior elects to participate or not participate in evaluating the possible information based on the received inputs (Grube, paragraphs 0009, 0014, 0016, 0018-0020, and 0024 teach determining the best system outputs of all the outputs as mapped above (evaluate the possible information) to relay to the operator and/or other related personnel for maximizing safety according to learned/known “fatigue/non-fatigue instances” and choosing an appropriate statistical models from different combinations of fatigue models that is/are deemed applicable to the operator, and/or using the operator’s specific model (behavior elects to participate or not participate), in order for processing the gathered biometric readings of an operator (based on the received inputs).)

Regarding claim 3, the combination of Grube and Jones teach all the claim limitations of claim 1 above; and further teach for each behavior routine: 
determining whether any input of the received inputs is of an input type associated with the behavior (Grube, paragraphs 0009 and 0023-0024 teach the user profile includes entered age of the operator (input of the received inputs), “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, behavior) to use from the age criteria (determining whether any input of the received inputs is of an input type associated with the behavior)); and 
when an input of the received inputs is of an input type associated with the behavior, incrementing an influence value associated with the behavior (Grube, paragraphs 0009 and 0023-0024 teach the user profile includes entered age of the operator (input of the received inputs), “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting (incrementing an influence value) which models (associated with the behavior) to use based on the age criteria (when an input of the received inputs is of an input type associated with the behavior)), 
wherein when the influence value of the behavior satisfies an influence value criteria, the behavior participates in evaluating the possible information (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach the user profile includes entered age of the operator, “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting (incrementing an influence value) which models (associated with the behavior) to use for determining the best system outputs of all the outputs (the behavior participates in evaluating the possible information) based on the age criteria (wherein when the influence value of the behavior satisfies an influence value criteria)), and when the influence value of the behavior does not satisfy the influence value criteria, the behavior does not participate in evaluating the possible information (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach the user profile includes entered age of the operator, “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting (incrementing an influence value) which models (associated with the behavior) to use and not to use for determining the best system outputs of all the outputs (the behavior does not participate in evaluating the possible information) based on the age criteria (when the influence value of the behavior does not satisfy the influence value criteria)).

Regarding claim 4, the combination of Grube and Jones teach all the claim limitations of claim 3 above; and further teach for each behavior: 
determining whether a decrement criteria is satisfied for the behavior; and decrementing the influence value of the behavior when the decrement criteria is satisfied (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach the user profile includes entered age of the operator, “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting (decrementing the influence value) which models (for each behavior) to use and not to use (of the behavior when the decrement criteria is satisfied) based on the age criteria (determining whether a decrement criteria is satisfied for the behavior)).

Regarding claim 6, the combination of Grube and Jones teach all the claim limitations of claim 3 above; and further teach wherein the evaluation of at least one behavior is weighted based on the corresponding influence value of the at least one behavior (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach the user profile includes entered age of the operator, “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting which models (weighted based on the corresponding influence value of the at least one behavior) to use for determining the best system outputs of all the outputs (the evaluation of at least one behavior) based on the age criteria).

Regarding claim 7, the combination of Grube and Jones teach all the claim limitations of claim 1 above; and further teach displaying in the graphical user interface a representation of the collective user state (Grube, paragraphs 0017-0018 and 0020 teach “The output indication of fatigue level (a representation of the collective user state) can be displayed to the vehicle operator on a computer display screen (displaying in the graphical user interface)”).

Regarding claim 8, the combination of Grube and Jones teach all the claim limitations of claim 1 above; and further teach wherein at least one behavior evaluates the possible information based on at least one of a history of previously selected information for the user or one or more preferences of the user (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach selecting which models (behaviors) to use for determining the best system outputs of all the outputs (wherein at least one behavior evaluates the possible information) based on the age criteria and matching models to “historical biometric data…and/or historical statistical indicators of fatigue levels” of an operator (a history of previously selected information for the user)).

Regarding claim 9, the combination of Grube and Jones teach all the claim limitations of claim 1 above; and further teach wherein a first behavior evaluates the possible information based on an evaluation by a second behavior of the possible information (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach selecting which models (behaviors) to use for determining the best system outputs of all the outputs through, for example, determining “three numerical indications of fatigue level” from three different appropriate models in a combination of orders (wherein a first behavior evaluates the possible information based on an evaluation by a second behavior of the possible information) and averaging the results or ignoring certain results (based on an evaluation by a second behavior of the possible information)). 

Regarding claim 10, the combination of Grube and Jones teach all the claim limitations of claim 1 above; and further teach wherein the received inputs comprise biometric data of the user and environmental data regarding a surrounding of the user (Grube, paragraphs 0009-0010, 0014-0016, and 0018-0024 teach gathering (received inputs comprise) “biometric sensors” inputs from a “vehicle operator” 

Regarding claim 11, Grube teaches a method comprising:
receiving, at data processing hardware, inputs indicative of a user state of a user, the received inputs comprising one or more of: sensor inputs from one or more sensors in communication with the data processing hardware; application inputs received from one or more software applications executing on the data processing hardware or a remote device in communication with the data processing hardware; or user inputs received from a graphical user interface (paragraphs 0010 and 0017 teach “the processor 110 (data processing hardware) can constantly or nearly-continuously monitor the biometric sensors 108 (sensor inputs from one or more sensors in communication with the data processing hardware) to detect biometric data (receiving…inputs) related to the vehicle…operator’s fatigue level (indicative of a user state of a user)”, wherein the sensors detect biometric data that “may indicate fatigue (indicative of a user state of a user)”);
determining, by the data processing hardware, a collective user state of the user based on the received inputs (paragraphs 0009-0010, 0014, and 0017 teach a processor (processing hardware) determining fatigue level value (determining…a collective user state of the user) based on the biometric input sensor data (based on the received inputs));
determining, by the data processing hardware, possible instructions to execute on at least one system in communication with the data processor hardware based on at least one of the received inputs or the collective user state (paragraphs 0009-0010, 0016-0020, and 0027-0032 teach one or more processors (processing hardware) able to choose (determine) between stored “instructions” to execute (instructions to execute on at least one system in communication with the data processor hardware) for generating outputs to display to the operator and/or other related personnel from (based on) an operators determined fatigue level value (based on…or the collective user state) from the biometric inputs (based on at least one of the received inputs), wherein the outputs including warnings (possible information), alerts (possible information), and/or notifying a different scheduler/personnel (possible information));

executing, by the data processing hardware, behaviors having corresponding objectives, each behavior comprising a cognitive computing model and configured to (paragraphs 0009, 0016, and 0018-0020 teach a processor (processing hardware) recalling “known fatigue/non-fatigue instances” and statistical models (executing…behaviors/each behavior comprising a cognitive computing model) of a specific “vehicle operator” for analyzing and training predictive models/networks in order to determine a fatigue level value and appropriate system outputs (corresponding objectives)): 
control the at least one system in communication with the data processing hardware (paragraphs 0009-0010, 0016-0020, and 0027-0032 teach one or more processors (with the processing hardware) able to choose between stored “instructions” for delegation and execution (control the at least one system in communication) for generating outputs to display to the operator and/or other related personnel);
evaluate the possible information based on whether at least one of the possible information or the at least one corresponding possible outcome is related to or achieves the corresponding objective (paragraphs 0009, 0014, 0016, and 0018-0020 teach determining the best system outputs of all the outputs as mapped above (evaluate the possible information based on whether at least one of the possible information) to relay to the operator and/or other related personnel for maximizing safety (is related to or achieves the corresponding objective) according to learned/known “fatigue/non-fatigue instances” and statistical models of an operator); and 
output an evaluation of the possible information (paragraphs 0009, 0014, 0016, and 0018-0020 teach determining the best system outputs of all the outputs as mapped above (output an evaluation of the possible information) to relay to the operator and/or other related personnel for maximizing safety (output an evaluation of the possible information) according to learned/known “fatigue/non-fatigue instances” and statistical models of an operator);
selecting, by the data processing hardware, suggested instructions from the possible information based on the evaluations of one or more behaviors for presentation to the user (paragraphs 0009, 0014, 0016, 0018-0020, and 0027-0032 teach one or more processors (data processing hardware) determining the best system stored “instructions” to execute for genertating outputs of all the outputs as mapped above (selecting…suggested instructions from the possible information) to relay to the operator (for presentation to the user) and/or other related personnel (for presentation to the user) according to learned/known “fatigue/non-fatigue instances” and statistical models of an operator (based on the evaluations of one or more behaviors)); 
issuing, by the data processing hardware, the suggested instructions for execution on the at least one system (paragraphs 0009-0010, 0016-0020, and 0027-0032 teach one or more processors (by the data processing hardware) able to choose between stored “instructions” for delegation (issuing) and execution (the suggested instructions for execution on the at least one system) for generating outputs to display to the operator and/or other related personnel); 


However, while Grube teaches utilizing artificial intelligence and statistical models for predicting operator fatigue level and recommendation outputs, Jones teaches executing, by the data processing hardware, a predictive model over a time horizon in the future, simulating executing the possible instructions on the at least one system, to predict at least one corresponding possible outcome (paragraphs 0017 and 0036-0037 teach a computer that is well known to include one or 
and receiving, by the data processing hardware, feedback on execution of the suggested instructions on the at least one system, wherein the predictive model learns a preference of the user based on the received feedback (paragraphs 0017 and 0036-0037 teach a computer that is well known to include one or more processors (by the data processing hardware) selecting and executing stored software modules for, that in paragraphs 0021-0024, “surveys and/or polling of users could also be utilized to provide feedback as to the quality of the recommendation (receiving…feedback on execution of the suggested instructions on the at least one system)” and are used to update the “general model” used for predicting (wherein the predictive model learns a preference of the user based on the received feedback)).


Regarding claim 12, the combination of Grube and Jones teach all the claim limitations of claim 11 above; and further teach at least one behavior elects to participate or not participate in evaluating the possible instructions based on the received inputs (Grube, paragraphs 0009, 0014, 0016, 0018-0020, and 0024 teach determining the best system outputs of all the outputs as mapped above (evaluate the possible instructions) to relay to the operator and/or other related personnel for maximizing safety according to learned/known “fatigue/non-fatigue instances” and choosing an appropriate statistical models from different combinations of fatigue models that is/are deemed applicable to the operator, and/or using the operator’s specific model (behavior elects to participate or not participate), in order for processing the gathered biometric readings of an operator (based on the received inputs).)

Regarding claim 13, the combination of Grube and Jones teach all the claim limitations of claim 11 above; and further teach for each behavior routine: 
determining whether any input of the received inputs is of an input type associated with the behavior (Grube, paragraphs 0009 and 0023-0024 teach the user profile includes entered age of the operator (input of the received inputs), “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting which models (behavior) to use from the age criteria (determining whether any input of the received inputs is of an input type associated with the behavior)); and 
when an input of the received inputs is of an input type associated with the behavior, incrementing an influence value associated with the behavior (Grube, paragraphs 0009 and 0023-0024 teach the user profile includes entered age of the operator (input of the received inputs), “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting (incrementing an influence value) which models (associated with the behavior) to use based on the age criteria (when an input of the received inputs is of an input type associated with the behavior)), 
wherein when the influence value of the behavior satisfies an influence value criteria, the behavior participates in evaluating the possible instructions (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach the user profile includes entered age of the operator, “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting incrementing an influence value) which models (associated with the behavior) to use for determining the best system outputs of all the outputs (the behavior participates in evaluating the possible instructions) based on the age criteria (wherein when the influence value of the behavior satisfies an influence value criteria)), and when the influence value of the behavior does not satisfy the influence value criteria, the behavior does not participate in evaluating the possible instructions (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach the user profile includes entered age of the operator, “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting (incrementing an influence value) which models (associated with the behavior) to use and not to use for determining the best system outputs of all the outputs (the behavior does not participate in evaluating the possible instructions) based on the age criteria (when the influence value of the behavior does not satisfy the influence value criteria)).

Regarding claim 14, the combination of Grube and Jones teach all the claim limitations of claim 13 above; and further teach for each behavior: 
determining whether a decrement criteria is satisfied for the behavior; and decrementing the influence value of the behavior when the decrement criteria is satisfied (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach the user profile includes entered age of the operator, “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting decrementing the influence value) which models (for each behavior) to use and not to use (of the behavior when the decrement criteria is satisfied) based on the age criteria (determining whether a decrement criteria is satisfied for the behavior)).

Regarding claim 16, the combination of Grube and Jones teach all the claim limitations of claim 13 above; and further teach wherein the evaluation of at least one behavior is weighted based on the corresponding influence value of the at least one behavior (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach the user profile includes entered age of the operator, “fatigue models (behavior) can be developed for different…age ranges (e.g., 20-30 years of age, 31-40 years of age, 41-50 years of age, 51-60 years of age, and above 60 years of age) or other demographics”, and selecting which models (weighted based on the corresponding influence value of the at least one behavior) to use for determining the best system outputs of all the outputs (the evaluation of at least one behavior) based on the age criteria).

Regarding claim 17, the combination of Grube and Jones teach all the claim limitations of claim 11 above; and further teach wherein the at least one system comprises at least one of a networked system, a home automation system, a security system, or a vehicle system (Grube, paragraphs 0009-0010, 0016-0020, and 0027-0032 teach one or more processors (processing hardware) able to choose (determine) between stored “instructions” to execute (instructions to execute on at least one system in communication with the data processor hardware) for generating outputs .

Regarding claim 18, the combination of Grube and Jones teach all the claim limitations of claim 11 above; and further teach wherein at least one behavior evaluates the possible instructions based on at least one of a history of previously selected instructions for the user or one or more preferences of the user (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach selecting which models (behaviors) to use for determining the best system outputs of all the outputs (wherein at least one behavior evaluates the possible instructions) based on the age criteria and matching models to “historical biometric data…and/or historical statistical indicators of fatigue levels” of an operator (a history of previously selected instructions for the user)).

Regarding claim 19, the combination of Grube and Jones teach all the claim limitations of claim 11 above; and further teach wherein a first behavior evaluates the possible instructions based on an evaluation by a second behavior of the possible instructions (Grube, paragraphs 0009, 0014, 0016, and 0018-0024 teach selecting which models (behaviors) to use for determining the best system outputs of all the outputs through, for example, determining “three numerical indications of fatigue level” from three different appropriate models in a combination of orders (wherein a first behavior evaluates the possible instructions based on an evaluation by a second behavior of the possible information) and averaging the results or ignoring certain results (based on an evaluation by a second behavior of the possible instructions)). 

Regarding claim 20, the combination of Grube and Jones teach all the claim limitations of claim 11 above; and further teach wherein the received inputs comprise biometric data of the user and environmental data regarding a surrounding of the user (Grube, paragraphs 0009-0010, 0014-0016, and 0018-0024 teach gathering (received inputs comprise) “biometric sensors” inputs from a “vehicle operator” (biometric data of the user) and other data including failure to perform checklist task in the vehicle (environmental data regarding a surrounding of the user) and/or failure to accurately repeat an “air traffic controller's instructions” (environmental data regarding a surrounding of the user)). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grube et al (US Pub 20160090097) hereinafter Grube, in view of Jones et al (US Pub 20090106040) hereinafter Jones, in view of Koop et al (“VisComplete: Automating Suggestions for Visualization Pipelines”, 2008) hereinafter Koop.
Regarding claim 5, the combination of Grube and Jones teach all the claim limitations of claim 4 above; and further teach wherein the decrement criteria is satisfied when a threshold period of time has passed since last incrementing the influence value (Grube, paragraphs 0009, 0014, 0016, and 0018-0025 teach storing all models and recalling the applicable models (behavior) for the operator using the vehicle as mapped above (incrementing the influence value). The models are then returned to .
The combination at least implies wherein the decrement criteria is satisfied when a threshold period of time has passed since last incrementing the influence value (see mapping above), however Koop teaches the decrement criteria is satisfied when a threshold period of time has passed since last incrementing the influence value (page 1694 column 2 paragraph 3, “The prediction mechanism described above relies primarily on the frequency of paths to rank the predictions. There are, however, other factors that can be used to influence the ranking. For example, if a user has been working on volume rendering pipelines, completions that emphasize modules related to that technique could be ranked higher than those dealing with other techniques.” To bias towards more recently used and away from less recently used modules is an analogue of decrementing after a period of time.). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify training an AI model for fatigue prediction and fatigue intervention outputs, as taught by Grube as modified by a prediction model for simulating future “hypothetical scenarios which can be used in the recommendation process” and updating the prediction model from user feedback as taught by Jones, to include tracking influence values per behavior as taught by Koop in order to optimize the benefit of permitting user and/or automatic preference for behaviors (Koop, page 1694 column 2 paragraph 3).

Regarding claim 15, the combination of Grube and Jones teach all the claim limitations of claim 14 above; and further teach wherein the decrement criteria is satisfied when a threshold period of time has passed since last incrementing the influence value (Grube, paragraphs 0009, 0014, 0016, and 0018-0025 teach storing all models and recalling the applicable models (behavior) for the operator using the vehicle as mapped above (incrementing the influence value). The models are then returned to storage after use during the operators fully completed shift (wherein the decrement criteria is satisfied when a threshold period of time has passed since last incrementing the influence value), such as replacing the pilot with a new pilot, and therefore changing models).
The combination at least implies wherein the decrement criteria is satisfied when a threshold period of time has passed since last incrementing the influence value (see mapping above), however Koop teaches the decrement criteria is satisfied when a threshold period of time has passed since last incrementing the influence value (page 1694 column 2 paragraph 3, “The prediction mechanism described above relies primarily on the frequency of paths to rank the predictions. There are, however, other factors that can be used to influence the ranking. For example, if a user has been working on volume rendering pipelines, completions that emphasize modules related to that technique could be ranked higher than those dealing with other techniques.” To bias towards more recently used and away from less recently used modules is an analogue of decrementing after a period of time.). 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123         
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123